Citation Nr: 0127493	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  01-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse, for purposes of receiving Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, her Son and her Daughter.



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945; he died in September 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the appellant's claim for death 
benefits on the basis that she was not the surviving spouse 
of the veteran at the time of the veteran's death.

The Board notes that in the appellant's notice of 
disagreement, received at the RO in February 2001, she 
requested a hearing.  Shortly thereafter, by VA letter dated 
in March 8, 2001, the appellant was notified that she was 
scheduled for a hearing at the RO on March 29, 2001.  In the 
meantime, the RO received the appellant's substantive appeal, 
VA Form 9, on March 27, 2001.  On that form, the appellant 
indicated that she wanted a BVA hearing at a local VA office 
before a Member of the BVA.  On March 29, 2001, the appellant 
presented testimony at a hearing at the RO; she was provided 
a copy of that transcript.  The Board notes that although the 
appellant indicated on her substantive appeal that she would 
like a BVA hearing, the RO never sought clarification as to 
that request.  Consequently, in October 2001, the Board sent 
the appellant a letter requesting that she clarify whether or 
not she wanted a hearing before a Member of the Board.  A 
response was received from the appellant in October 2001, in 
which she indicated that she does not want another hearing.  
As such, the Board will proceed with appellate review.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in June 1972, 
in LeFlore County, Oklahoma.

2.  The veteran and the appellant were divorced in March 
1981, by decree of the District Court of LeFlore County, 
Oklahoma.

3.  The veteran died in September 1981.


CONCLUSION OF LAW

The requirements for recognizing the appellant as the 
veteran's surviving spouse for purposes of receiving VA death 
benefits have not been met.  38 U.S.C.A. §§ 101(3), 103(c), 
1310, 1318, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.1, 3.50, 3.52, 
3.205 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that she 
should be recognized as the veteran's surviving spouse for 
purposes of receiving VA death pension benefits.  The RO 
denied the appellant's claim on the basis that no valid 
marriage existed at the time of the veteran's death.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law sets forth requirements for notification and assisting a 
claimant in developing the facts pertinent to his or her 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  In that regard, the Board 
finds that while the VCAA and the accompanying regulations 
were enacted during the pendency of this appeal, and thus, 
have not been considered by the RO, there is no prejudice to 
the appellant in proceeding with this appeal, as the 
appellant has been fully informed as to laws and regulations 
governing her claim, including the requirements to 
substantiate her claim, and there is no indication that there 
is additional evidence that should be obtained before 
proceeding with appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  Moreover, as the outcome of 
this claim turns on the law, as opposed to a weighing of the 
evidence, a remand in this case would serve no useful 
purpose, and the Board will proceed with appellate 
disposition.

The facts of this case are as follows.  The appellant and the 
veteran were married in June 1972, in LeFlore County, 
Oklahoma.  In March 1981, by decree of the District Court of 
LeFlore County, Oklahoma, the parties were divorced.  
According to the divorce decree, the veteran was awarded a 
divorce against the appellant on the grounds of desertion.  
The veteran died in September 1981.  

The appellant stated in a March 2001 Personal Hearing at the 
RO that the veteran was talked into filing for divorce by his 
relatives.  She indicated that the veteran was put in a 
nursing home following their divorce, but she continued to 
care for him up until his death.  She indicated in an earlier 
statement received at the RO in December 1981, that she and 
the veteran were in the process of reconciling their 
relationship just prior to the veteran's death in September 
1981.  At the hearing, the appellant testified that while 
married, the veteran would give his money to his brother and 
would not help with the bills or buy food.  She also stated 
that the living conditions in their home were so bad that she 
was forced to move out of the house.  She maintained that the 
veteran's relatives used this fact against her by claiming 
that she deserted the veteran.  The appellant maintained that 
she did not want the divorce, but did not have the money to 
contest it and that the veteran's family had bought off her 
lawyer.  The appellant's statements were confirmed by her son 
and daughter, who served as witnesses at her hearing.

According to VA law, when any veteran dies from a service-
connected or compensable disability, the VA shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5.  
Additionally, under limited circumstances, a surviving spouse 
is entitled to benefits in the same manner as if a veteran's 
death was service-connected.  38 U.S.C.A. § 1318.  The term 
"surviving spouse" means a person of the opposite sex whose 
marriage to the veteran met the requirements of 38 C.F.R. 
§ 3.1(j), and who was the spouse of a veteran at the time of 
the veteran's death and:  (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death; and (2) who has not remarried prior to the 
veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 
3.55.  A marriage "means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the rights to benefits accrued."  38 C.F.R. § 3.1(j); 
see 38 U.S.C.A. § 103(c).

In the present case, the appellant does not dispute that she 
was legally divorced from the veteran at the time of his 
death.  Although the appellant claims she and the veteran 
were in the process of reconciling their relationship at the 
time of the veteran's death, the fact remains that they had 
divorced approximately six months prior to the veteran's 
death.  Moreover, there is no evidence that the appellant and 
the veteran cohabited continually during the year prior to 
the veteran's death.  See 38 C.F.R. §§ 3.52, 3.53.  Although 
the veteran was in a nursing home in the months just prior to 
his death, there is no evidence that the parties' 
estrangement and subsequent divorce were caused by the 
veteran's illness or the fact that he was in a nursing home.  
Rather, the appellant testified that she and the veteran had 
separated six months prior to the divorce, and that the 
veteran went into a nursing home after the divorce.  
Additionally, the divorce decree lists the reason for divorce 
as desertion of the veteran by the appellant.  The Board 
notes that VA law gives due weight to findings of fact in 
court decisions made during the life of the veteran.  See 
38 C.F.R. § 3.53(b). 

In short, it is clear from the record that the parties 
divorced prior to the veteran's death.  Despite the 
appellant's contentions that she was forced to leave the 
veteran due to extremely poor living conditions, as well as 
her contentions that she and the veteran were going to 
reconcile, she simply does not meet the definition of a 
"surviving spouse" under VA law, see 38 U.S.C.A. § 101(3) 
and 38 C.F.R. § 3.50, and there is no legal basis for 
entitlement to VA death benefits.  See 38 U.S.C.A. § 1310(a); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law).  



ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of receiving VA death benefits, 
and the claim is denied.




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

